Citation Nr: 0710605	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The Vietnam Veteran's of 
America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1997 to July 2000 
and more recently from October 2004 to September 2005.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which, in relevant part, granted service connection 
for bilateral tinnitus and assigned a collective 10 percent 
rating.

The veteran's appeal to the Board initially involved several 
claims, including for an initial rating higher than 10 
percent for his bilateral tinnitus (i.e., separate 10 percent 
ratings for each ear).  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (discussing cases, as here, where the 
veteran has timely appealed the rating initially assigned for 
his disability - just after establishing his entitlement to 
service connection for it).  The Board issued a decision in 
October 2005 adjudicating all of his appealed claims, except 
the one concerning the rating for his bilateral tinnitus.  
The Board temporarily stayed this claim pending resolution of 
VA's appeal of a decision by the U.S. Court of Appeals for 
Veterans Claims (Court) in Smith v. Nicholson, 19 Vet. App. 
63 (2005).  That case has since been resolved, see the 
Federal Circuit Court's decision in Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), and the temporary stay lifted on 
the adjudication of claims affected by Smith.  So the Board 
may now decide this lone remaining claim concerning the 
initial rating for the veteran's bilateral tinnitus.




FINDING OF FACT

The veteran has a 10 percent rating for his service-connected 
bilateral tinnitus, the maximum rating authorized under 
Diagnostic Code 6260.

CONCLUSION OF LAW

There is no legal basis for assigning a schedular rating 
higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  But the Court has held that the statutory and 
regulatory provisions pertaining to VA's duties to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In this case at hand the facts are not in dispute.  
Resolution of the veteran's appeal is entirely dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  And as will 
be explained, he already has the highest possible disability 
rating available for tinnitus under VA's rating schedule.  
Furthermore, this is true regardless of whether his tinnitus 
is perceived as unilateral or bilateral (i.e., affecting one 
ear or both); the outcome of this appeal does not change. 



Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, the VCAA is 
inapplicable.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

Analysis

In the August 2000 rating decision at issue, the RO granted 
service connection for bilateral tinnitus and assigned a 
collective (meaning aggregate) 10 percent rating 
retroactively effective from July 22, 2000, the day after the 
veteran was discharged from his initial period of military 
service.  He wants separate 10 percent ratings for each ear 
since his tinnitus is bilateral.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that had found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on Court precedent that may 
ultimately be overturned on appeal, the Secretary of VA 
imposed a temporary stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  The specific claims 
affected by the stay essentially included all claims in which 
a claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent was sought.

On appeal, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court had 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith, and directed the Board to 
resume adjudication of the previously stayed claims 
consistent with VA's longstanding interpretation that a 
single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral.

In view of this, the Board concludes that the version of 
Diagnostic Code 6260 in effect prior to June 2003 precludes 
an evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  See 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003) and VAOGCPREC 3-
2000 (Apr. 10, 2000).  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim for a schedular rating higher than 10 percent for 
tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


